Title: From Benjamin Franklin to Noble Wimberly Jones, 10 October 1770
From: Franklin, Benjamin
To: Jones, Noble Wimberly


Sir,
London, Oct. 10. 1770
The within is a Copy of mine that went with the Gowns and Mace, which I hope got safe to hand. One of the Bills, (that for the Mace) contain’d, by the Silversmith’s Mistake, an Article of Buckles that should not have been in it. The true Amount of that Bill,


  on Account of your Province, is only
- - - - - - - - - -
£88
  8s.
  1d.


That for the Gowns was
  - - - - - - - - - -
  19
  4s.
  9d.




  107
  12s.
  10d.



A War with Spain is just now talk’d of here as inevitable. And a Disposition to accommodate amicably all Differences with the Colonies begins to shew itself more strongly among Persons in Power. The American Agents will not fail, as it is both their Duty and Interest, to cultivate as much as possible that Disposition. With great Respect, I am, Sir, Your most obedient and most humble Servant,
B Franklin
Honble. N. W. Jones, Esqr
